EXHIBIT 10.2.1

 

 

SIXTH AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made effective January 1, 2007, between CHESAPEAKE ENERGY
CORPORATION, an Oklahoma corporation (the “Company”), and AUBREY K. McCLENDON,
an individual (the “Executive”).

 

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Executive entered into that certain Amended and
Restated Employment Agreement dated effective July 1, 1998 as amended by the
First Amendment to Amended and Restated Employment Agreement dated December 31,
1998, as further amended by the Second Amended and Restated Employment Agreement
dated January 1, 2001, as further amended by the Third Amended and Restated
Employment Agreement dated January 1, 2004, as further amended by the Fourth
Amended and Restated Employment Agreement dated July 1, 2005, and as further
amended by the Fifth Amended and Restated Employment Agreement dated July 1,
2006 (together the “Prior Agreements”);

 

WHEREAS, the Company and the Executive desire to amend and restate the Prior
Agreements in their entirety to reflect the foregoing and other changes to the
arrangement between the Company and the Executive.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Company and the Executive agree as follows:

 

1.          Employment. The Company hereby employs the Executive and the
Executive hereby accepts such employment subject to the terms and conditions
contained in this Agreement. The Executive is engaged as an employee of the
Company and the Executive and the Company do not intend to create a joint
venture, partnership or other relationship that might impose a fiduciary
obligation on the Executive or the Company in the performance of this Agreement.

 

2.          Executive’s Duties. The Executive is employed on a full-time basis.
Throughout the term of this Agreement, the Executive will use the Executive’s
best efforts and due diligence to assist the Company in the objective of
achieving the most profitable operation of the Company and the Company’s
affiliated entities consistent with developing and maintaining a quality
business operation.

 

 

2.1

Specific Duties. During the term of this Agreement the Executive: (a) will serve
as Chairman of the Board and Chief Executive Officer for the Company; (b) will
be nominated for election or appointed to serve as a



director of the Company; (c) will be appointed as an officer of one (1) or more
of the Company’s subsidiaries; and (d) may be nominated for election or
appointed to serve as a director of one (1) or more of the Company’s
subsidiaries. The Executive agrees to use the Executive’s best efforts to
perform all of the services required to fully and faithfully execute the offices
and positions to which the Executive is appointed and such other services as may
be reasonably directed by the Board of Directors of the Company in accordance
with this Agreement.

 

 

2.2

Modifications. The precise duties to be performed by the Executive may be
extended or curtailed in the discretion of the Board of Directors of the
Company. However, except for termination for Cause (as hereinafter defined)
under paragraph 6.1.2 of this Agreement, the failure of the Executive to be
elected, be reelected or serve as a director of the Company during the term of
this Agreement, the removal of the Executive as a member of the board of
directors of the Company, the withdrawal of the designation of the Executive as
Chairman of the Board and Chief Executive Officer of the Company, or the
assignment of the performance of duties incumbent on the foregoing offices to
other persons without the prior written consent of the Executive will constitute
termination without Cause by the Company.

 

 

2.3

Rules and Regulations. From time to time, the Company may issue policies and
procedures applicable to employees and the Executive including an Employment
Policies Manual. The Executive agrees to comply with such policies and
procedures, except to the extent such policies are inconsistent with this
Agreement. Such policies and procedures may be supplemented, modified, changed
or adopted without notice in the sole discretion of the Company at any time. In
the event of a conflict between such policies and procedures and this Agreement,
this Agreement will control unless compliance with this Agreement will violate
any law or regulation applicable to the Company or its affiliated entities.

 

 

2.4

Stock Investment. During the term of this Agreement, the Executive agrees to
hold shares of the Company’s common stock having an aggregate Investment Value
(as hereafter defined) greater than five hundred percent (500%) of the
compensation paid to the Executive under paragraphs 4.1 and 4.2 of this
Agreement during such calendar year. Any shares of common stock acquired by the
Executive prior to the date of this Agreement and still owned by the Executive
during the term of this Agreement may be used to satisfy the requirement to own
common stock. For purposes of this paragraph, the “Investment Value” of each
share of stock will be as follows: (a) for shares purchased in the open market
after the date of this Agreement the price paid by the Executive for such
shares; (b) for shares acquired after the date of this Agreement through

 

- 2 -



the exercise of stock options, the grant of restricted stock, the conversion of
preferred stock or other than through open market purchases, the fair market
value of the common stock on the date the option was exercised, the stock was
issued or the stock was acquired through the conversion of preferred stock, or
the date such stock was otherwise acquired; and (c) for shares acquired prior to
the date of this Agreement, the closing price for the Company’s stock on the New
York Stock Exchange (the “NYSE”) on the date of this Agreement adjusted for
subsequent stock splits. This paragraph will become null and void if the
Company’s common stock ceases to be listed on the NYSE, the National Association
of Securities Dealers Automated Quotation System or other national exchange. The
Company has no obligation to sell or to purchase from the Executive any of the
Company’s stock in connection with this paragraph 2.4 and has made no
representations or warranties regarding the Company’s stock, operations or
financial condition.

 

3.          Other Activities. Except for the activities (the “Permitted
Activities”) permitted under paragraphs 3.1, 3.2 and 3.3 of this Agreement or
approved by the Board of Directors, the Executive will not: (a) engage in
activities which require such substantial services on the part of the Executive
that the Executive is unable to perform the duties assigned to the Executive in
accordance with this Agreement; (b) serve as an officer or director of any
publicly held entity; or (c) directly or indirectly invest in, participate in or
acquire an interest in any oil and gas business, including, without limitation,
(i) producing oil and gas, (ii) drilling, owning or operating oil and gas leases
or wells, (iii) providing services or materials to the oil and gas industry,
(iv) marketing or refining oil or gas, or (v) owning any interest in any
corporation, partnership, company or entity which conducts any of the foregoing
activities. The limitations in this paragraph 3 will not prohibit an investment
by the Executive in publicly traded securities. The Executive is not restricted
from maintaining or making investments, or engaging in other businesses,
enterprises or civic, charitable or public service functions if such activities,
investments, businesses or enterprises do not result in a violation of clauses
(a) through (c) of this paragraph 3. Notwithstanding the foregoing, the
Executive will be permitted to participate in the following activities that will
be deemed to be approved by the Company, if such activities are undertaken in
strict compliance with this Agreement.

 

 

3.1

Surface Interests and Gifts. The foregoing restriction in clause (c) will not
prohibit the ownership of (a) the interests in oil and gas described therein
where the Executive owns or previously owned the surface of the land covered in
whole or in part by such interest in oil and gas and the ownership of the
interest in oil and gas is incidental to the ownership of the surface estate or
(b) royalty, overriding royalty, working interests or interests in oil and gas
received by gift or inheritance.

 

 

3.2

Existing Interests. The Executive has in the past conducted oil and gas
activities individually and through Chesapeake Investments, an Oklahoma Limited
Partnership, and other entities owned or controlled by the

 

- 3 -



Executive (collectively, the “Executive Affiliates”). The Executive will be
permitted to continue to conduct oil and gas activities (including participation
in new wells) directly or through the Executive Affiliates, but only to the
extent such activities are conducted on oil and gas leases or interests which
the Executive or Executive Affiliates owned or had the right to acquire as of
the date of this Agreement or which the Executive or the Executive Affiliates
acquired from the Company under the Prior agreements (collectively, the “Prior
Interests”). To the extent that the oil and gas interests or activities covered
by this paragraph 3.2 are operated by the Company the Executive agrees to pay
any costs or expenses with respect to the Prior Interests in accordance with the
Founder Well Participation Program (the “FWP Program”).

 

 

3.3

Company’s Activities. The Executive or the designated Executive Affiliate will
be permitted to participate in the FWP Program. The Executive hereby agrees that
the right to participate in the Company’s wells after the date of this Agreement
will be under the FWP Program and the Executive waives any right to participate
under the Prior Agreements subsequent to the date of this Agreement. The parties
hereto agree the FWP Program cannot be amended or modified without the prior
written consent of the Board of Directors and the Executive.

 

4.          Executive’s Compensation. The Company agrees to compensate the
Executive as follows:

 

 

4.1

Base Salary. A base salary (the “Base Salary”), in an annual rate of not less
than Nine Hundred Seventy-Five Thousand Dollars ($975,000.00), will be paid to
the Executive in equal semi-monthly installments, beginning January 1, 2007
during the term of this Agreement.

 

 

4.2

Bonus. In addition to the Base Salary described at paragraph 4.1 of this
Agreement, the Company may periodically pay bonus compensation to the Executive.
Any bonus compensation will be at the absolute discretion of the Company in such
amounts and at such times as the Compensation Committee of the Board of
Directors of the Company may determine.

 

 

4.3

Equity Compensation. In addition to the compensation set forth in paragraphs 4.1
and 4.2 of this Agreement, the Executive may periodically receive grants of
stock options, restricted stock or other equity related awards from the
Company’s various stock compensation plans, subject to the terms and conditions
thereof.

 

 

4.4

Benefits. The Company agrees to extend to the Executive retirement benefits,
deferred compensation, reimbursement of reasonable expenditures for dues, travel
and entertainment and any other benefits the

 

- 4 -



Company provides to other executives or officers from time to time on the same
terms as such benefits are provided to such individuals. The Company will also
provide the Executive the opportunity to apply for coverage under the Company’s
medical, life and disability plans, if any. If the Executive is accepted for
coverage under such plans, the Company will provide such coverage on the same
terms as is customarily provided by the Company to the plan participants as
modified from time to time. The following specific benefits will also be
provided to the Executive at the expense of the Company.

 

 

4.4.1

Vacation. The Executive will be entitled to take up to five (5) weeks of paid
vacation each calendar year during the term of this Agreement. No additional
compensation will be paid for failure to take vacation and no vacation may be
carried forward from one calendar year to another.

 

 

4.4.2

Membership Dues. The Company will reimburse the Executive for: (a) the monthly
dues necessary to maintain a full membership in any club in the Oklahoma City
area at which the Executive hosts business functions; and (b) the reasonable
cost of any qualified business entertainment at such clubs. All other costs,
including, without implied limitation, any initiation costs, initial membership
costs, personal use and business entertainment unrelated to the Company will be
the sole obligation of the Executive and the Company will have no liability with
respect to such amounts.

 

 

4.4.3

Travel. For safety, security and efficiency the Executive will be required to
utilize aircraft owned or leased by the Company for business and personal use in
the Western Hemisphere (including North America, South America and the
surrounding oceans) and will not be required to reimburse the Company for any
cost related to such use. In addition, the Executive’s immediate family members
may use such company aircraft for their personal use to the same extent. When a
family member travels without the Executive, then the Executive agrees to
reimburse the company for the variable costs of such use. For purposes of this
Agreement, the variable cost of using the Company’s aircraft means the variable
costs directly identifiable with each use (including fuel, pilot charges,
landing fees, hourly charges under co-ownership arrangements and other such
costs), but specifically excluding any fixed costs of the aircraft (including
acquisition costs and depreciation). The Executive will: (a) not owe any
additional amounts to the Company under this paragraph for guests or family
members traveling with the Executive; and (b) pay all personal income taxes
accruing as a

 

5



result of the personal use of the Company’s aircraft by the Executive under this
paragraph.

 

 

4.4.4

Accounting Support. The Executive will be permitted to utilize the Company’s
office space, computer facilities and personnel to provide accounting services,
management services, records maintenance, tax advice, tax return preparation and
other business services for the Executive’s (and the Executive’s immediate
family’s) personal businesses, investments and activities. Starting with the
2007 calendar year, the Executive agrees to reimburse the Company an amount
equal to 100% of the salaries and cash bonuses paid by the Company to employees
primarily engaged in providing such support services to the Executive. The cost
of secretarial or general administrative support for the Executive will not be
required to be reimbursed in whole or part by the Executive.

 

 

4.5

Gross-Up Payment. In the event it is determined that any payment or distribution
by the Company or the Company Entities to or for the benefit of the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, but determined without regard to any additional
payments required under this paragraph 4.5) (a “Payment”) is subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code (the “Code”) or
any interest or penalties related to such excise tax (collectively, the “Excise
Tax”), the Executive will be entitled to receive an additional payment (a
“Gross-Up Payment”) from the Company. The Gross-Up Payment will be equal to the
amount such that after payment by the Executive of all taxes (including the
Excise Tax, income taxes, interest and penalties imposed with respect to such
taxes) on the Gross-Up Payment, the Executive will retain an amount of the
Gross-Up Payment equal to the Excise Tax imposed on the Payment.

 

 

4.5.1

Determination. Subject to the provisions of paragraph 4.5.2 all determinations
required to be made under this paragraph 4.5 (including whether and when a
Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized) will be made by a nationally recognized certified
public accounting firm designated by the Executive (the “Accounting Firm”). The
Accounting Firm will provide detailed supporting calculations both to the
Company and the Executive within fifteen (15) business days of the receipt of
notice from the Executive that there has been a Payment, or such earlier time as
is reasonably requested by the Company. In the event that the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting a
Change of Control (as hereinafter defined), the Executive will be entitled to
appoint another nationally recognized

 

6



accounting firm to make the determinations required under this paragraph (which
accounting firm will then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm will be paid by the Company. Any
Gross-Up Payment required to be paid under this paragraph 4.5 will be paid by
the Company to the Executive within five (5) days of the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm will
be binding on the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm, the Gross-Up Payment made by the Company
may be less than actually required (an “Underpayment”) consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to paragraph 4.5.2 below and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
will determine the amount of the Underpayment that has occurred and any such
Underpayment will be promptly paid by the Company to or for the benefit of the
Executive.

 

 

4.5.2

Contest of Claims. The Executive will notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Company of a Gross-Up Payment. Such notification will be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and will apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive will not pay such claim prior to the expiration of the thirty (30) day
period following the date on which the Executive notifies the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies the Executive in writing prior to the
expiration of such thirty (30) day period that the Company desires to contest
such claim, the Executive will: (a) provide to the Company any information
reasonably requested by the Company relating to such claim; (b) take such action
in connection with contesting such claim as the Company reasonably requests in
writing including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company; (c)
cooperate with the Company in good faith as necessary to effectively contest
such claim; and (d) permit the Company to participate in any proceedings
relating to such claim. The Company will bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with the contest of the claim and agrees to indemnify and hold the Executive
harmless, on an

 

7



after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such protest (including
payment of costs and expenses as provided hereunder). Without limitation on the
foregoing provisions, the Company will control all proceedings related to such
contested claim, may at its sole option pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may at its sole option either direct the
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner. The Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company reasonably
determines. If the Company directs the Executive to pay a claim and sue for a
refund, the Company will be required to advance the amount of such payment to
the Executive on an interest-free basis and agrees to indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance,
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contested claim will be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive will be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

 

 

4.5.3

Refunds. If, after the receipt by the Executive of an amount advanced by the
Company pursuant to paragraph 4.5.2, the Executive becomes entitled to receive
any refund with respect to such claim the Executive will (subject to the
Company’s complying with the requirements of paragraph 4.5.2) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to paragraph 4.5.2, a
determination is made that the Executive will not be entitled to any refund with
respect to such claim and the Company does not notify the Executive in writing
of its intent to contest such denial of refund prior to the expiration of (30)
days after such determination, then the advance will be forgiven and will not be
required to be repaid and the amount of such advance will offset, to the extent
thereof, the amount of Gross-

 

8



Up Payment required to be paid.

 

 

4.6

Compensation Review. The compensation of the Executive will be reviewed not less
frequently than semi-annually by the Compensation Committee of the Board of
Directors of the Company. The compensation of the Executive prescribed in
paragraph 4 of this Agreement (including benefits) may be increased at the
discretion of the Compensation Committee of the Board of Directors of the
Company, but may not be reduced without the prior written consent of the
Executive except as expressly provided herein. Notwithstanding the foregoing,
the Board of Directors may reduce the amounts or awards under paragraph 4.2 or
4.3 of this Agreement on a reasonable basis provided such decrease is applicable
to all executives of the Company and does not result in a proportionately
greater reduction in the amounts or awards to Executive under such paragraphs as
compared to any other executive of the Company or any of the Company’s
subsidiaries.

 

5.          Term. In the absence of termination as set forth in paragraph 6
below, this Agreement will extend for a term of five (5) years commencing on
January 1, 2007, and ending on December 31, 2011 (the “Expiration Date”) as
extended from time to time. Unless the Company provides thirty (30) days prior
written notice of non-extension to the Executive, on each December 31 during the
term of this Agreement, the term and the Expiration Date will be automatically
extended for one (1) additional year so that the remaining term on this
Agreement will be not less than four (4) and not more than five (5) years.

 

6.          Termination. This Agreement will continue in effect until the
expiration of the term set forth in paragraph 5 of this Agreement unless earlier
terminated pursuant to this paragraph 6.

 

 

6.1

Termination by Company. The Company will have the following rights to terminate
this Agreement:

 

 

6.1.1

Termination without Cause. The Company may terminate this Agreement without
Cause at any time by the service of written notice of termination to the
Executive specifying an effective date of such termination not sooner than
ninety (90) business days after the date of such notice (the “Termination
Date”). In the event the Executive is terminated without Cause (other than a CC
Termination under paragraph 6.3 of this Agreement), the Executive will receive
as termination compensation: (a) Base Compensation (as hereafter defined) during
the remaining term of this Agreement, but in any event through the Expiration
Date; (b) any benefits provided by operation of paragraph 4.4 of this Agreement
during the remaining term of this Agreement, but in any event through the

 

9



Expiration Date (including, without implied limitation, suitable office space,
secretarial and accounting support at the levels provided by the Company to the
Executive at the time of termination); and (c) any vacation pay accrued through
the Termination Date. For purposes of this Agreement the term “Base
Compensation” means the Executive’s current Base Salary under paragraph 4.1 on
the Termination Date plus the bonus compensation received by the Executive
during the twelve (12) month period preceding the Termination Date.

 

 

6.1.2

Termination for Cause. The Company may terminate this Agreement for Cause. For
purposes of this Agreement, “Cause” means: (a) the willful and continued failure
of the Executive to perform substantially the Executive’s duties with the
Company or one of the Company Entities (other than a failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Executive by the Board of Directors
which specifically identifies the manner in which the Board of Directors
believes that the Executive has not substantially performed the Executive’s
duties; or (b) the willful engaging by the Executive in illegal conduct, gross
misconduct or a clearly established violation of the Company’s written policies
and procedures, in each case which is materially and demonstrably injurious to
the Company. For purposes of this provision, an act or failure to act, on the
part of the Executive, will not be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the
Company. Any act, or failure to act, based on authority given pursuant to a
resolution duly adopted by the Board of Directors or based on the advice of
counsel for the Company will be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of the
Company. In the event this Agreement is terminated for Cause, the Company will
not have any obligation to provide any further payments or benefits to the
Executive after the effective date of such termination. This Agreement will not
be deemed to have terminated for Cause unless a written determination specifying
the reasons for such termination is made, approved by a majority of the
independent and disinterested members of the Board of Directors of the Company
and delivered to the Executive. Thereafter, the Executive will have the right
for a period of thirty (30) days to request a Board of Directors meeting to be
held at a mutually agreeable time and location to be attended by the members of
the Board of Directors in person within the following thirty (30) days, at which
meeting the Executive will have an

 

10



opportunity to be heard. Failing such determination and opportunity for hearing,
any termination of this Agreement will be deemed to have occurred without Cause.

 

 

6.2

Termination by Executive. The Executive may voluntarily terminate this Agreement
with or without Cause by the service of written notice of such termination to
the Company specifying an effective date of such termination ninety (90) days
after the date of such notice, during which time the Executive may use remaining
accrued vacation days, or at the Company’s option, be paid for such days. In the
event this Agreement is terminated by the Executive, neither the Company nor the
Executive will have any further obligations hereunder including, without
limitation, any obligation of the Company to provide any further payments or
benefits to the Executive after the effective date of such termination.

 

 

6.3

Termination After Change in Control. If during the term of this Agreement there
is a “Change of Control” and within three (3) years thereafter there is a CC
Termination (as hereafter defined), then the Executive will be entitled to a
severance payment (in addition to any other rights and other amounts payable to
the Executive under this Agreement or otherwise) in an amount equal to the sum
of the following: (a) three (3) times the Executive’s Base Compensation; plus
(b) three (3) times the value of any benefits provided by operation of paragraph
4.4 of this Agreement during the preceding twelve (12) months; plus (c) any
applicable Gross-Up Payment. If the foregoing amount is not paid within ten (10)
days after the CC Termination, the unpaid amount will bear interest at the per
annum rate of 12%. In addition, for a period of twelve (12) months after a CC
Termination, the Company will provide at no cost to the Executive suitable
office space and secretarial and accounting support at the levels presently
provided by the Company.

 

 

6.3.1

Change of Control. For the purpose of this Agreement, a “Change of Control”
means the occurrence of any of the following:

 

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”). For purposes of this
paragraph (a) the following acquisitions by a Person will not

 

11



constitute a Change of Control: (i) any acquisition directly from the Company;
(ii) any acquisition by the Company; (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of paragraph (c) of this paragraph 6.3.1.

 

(b) The individuals who, as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors. Any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, is approved by a vote of at least a majority of the
directors then comprising the Incumbent Board will be considered a member of the
Incumbent Board as of the date hereof, but any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board will not be deemed a member of the Incumbent Board as
of the date hereof.

 

(c) The consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (i) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially

 

12



owns, directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination.

 

(d)   The approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

 

 

6.3.2

CC Termination. The term “CC Termination” means any of the following: (a) this
Agreement expires in accordance with its terms; (b) this Agreement is not
extended under paragraph 5 of this Agreement and the Executive resigns within
one (1) year after such non-extension; (c) the Executive is terminated by the
Company other than under paragraphs 6.1.2, 6.4 or 6.5 based on adequate grounds;
(d) the Executive resigns as a result of a change in the Executive’s duties or
title, a reduction in the Executive’s then current compensation, a required
relocation more than 25 miles from the Executive’s then current place of
employment or a default by the Company under this Agreement; (e) the failure by
the Company after a Change of Control to obtain the assumption of this
Agreement, without limitation or reduction, by any successor to the Company or
any parent corporation of the Company; or (f) after a Change of Control has
occurred, the Executive agrees to remain employed by the Company for a period of
three (3) months to assist in the transition and thereafter resigns.

 

6.4

Incapacity of Executive. If the Executive suffers from a physical or mental
condition, which in the reasonable judgment of the Company’s Board of Directors,
prevents the Executive in whole or in part from performing the duties specified
herein for a period of four (4) consecutive months, the Executive may be
terminated. Although the termination will be deemed as a termination with Cause,
any compensation payable under paragraph 4 of this Agreement will be continued
through the remaining term of this Agreement, but in any event through the
Expiration Date. Notwithstand­ing the foregoing, the Executive’s Base Salary
specified in paragraph 4.1 of this Agreement will be reduced by any benefits
payable under any disability plans provided by the Company under paragraph 4.4
of this Agreement.

 

13



 

6.5

Death of Executive. If the Executive dies during the term of this Agreement, the
Company may thereafter terminate this Agreement without compensation to the
Executive’s estate except: (a) the obligation to continue the Base Salary
payments under paragraph 4.1 of this Agreement for twelve (12) months after the
effective date of such termination, and (b) the benefits described in paragraph
4.4 of this Agreement accrued through the effective date of such termination.

 

 

6.6

Effect of Termination. The termination of this Agreement will terminate all
obligations of the Executive to render services on behalf of the Company,
provided that the Executive will maintain the confidentiality of all information
acquired by the Executive during the term of his employment in accordance with
paragraph 7 of this Agreement. Except as otherwise provided in this paragraph 6,
no accrued bonus, severance pay or other form of compensation will be payable by
the Company to the Executive by reason of the termination of this Agreement. In
the event that payments are required to be made by the Company under this
paragraph 6, the Executive will not be required to seek other employment as a
means of mitigating the Company’s obligations hereunder resulting from
termination of the Executive’s employment and the Company’s obligations
hereunder (including payment of severance benefits) will not be terminated,
reduced or modified as a result of the Executive’s earnings from other
employment or self-employment. All keys, entry cards, credit cards, files,
records, financial information, furniture, furnishings, equipment, supplies and
other items relating to the Company will remain the property of the Company. The
Executive will have the right to retain and remove all personal property and
effects that are owned by the Executive and located in the offices of the
Company. All such personal items will be removed from such offices no later than
ten (10) days after the effective date of termination, and the Company is hereby
authorized to discard any items remaining and to reassign the Executive’s office
space after such date. Prior to the effective date of termination, the Executive
will cooperate with the Company to provide for the orderly termination of the
Executive’s employment.

 

 

6.7

Equity Compensation and Non-Qualified Deferred Compensation Plan Provisions.
Notwithstanding any provision to the contrary in any option agreement,
restricted stock agreement, plan or other agreement relating to equity based
compensation or non-qualified deferred compensation benefits, in the event of a
termination under paragraph 6.1.1, 6.2 (but only if the Executive is at least 55
years of age on the date of termination under paragraph 6.2), 6.3, 6.4 or 6.5 of
this Agreement: (a) all units, stock options, incentive stock options,
supplemental matching contributions, performance shares, stock appreciation
rights and restricted stock held by Executive immediately prior to such
termination will immediately become

 

14



100% vested; and (b) the Executive’s right to exercise any previously
unexercised options will not terminate until the latest date on which such
option would expire but for Executive’s termination of employment. To the extent
Company is unable to provide for one or both of the foregoing rights the Company
will provide in lieu thereof a lump-sum cash payment equal to the difference
between the total value of such units, stock options, incentive stock options,
supplemental matching contributions, performance shares, stock appreciation
rights and shares of restricted stock (the “Equity Compensation Rights”) with
the foregoing rights as of the date of Executive’s termination of employment and
the total value of the Equity Compensation without the foregoing rights as of
the date of the Executive’s termination of employment. The foregoing amounts
will be determined by the Board of Directors in good faith based on a valuation
performed by an independent consultant selected by the Board of Directors.

 

7.          Confidentiality. The Executive recognizes that the nature of the
Executive’s services are such that the Executive will have access to information
which constitutes trade secrets, is of a confidential nature, is of great value
to the Company or is the foundation on which the business of the Company is
predicated. The Executive agrees not to disclose to any person other than the
Company’s employees or the Company’s legal counsel nor use for any purpose,
other than the performance of this Agreement, any confidential information
(“Confidential Information”). Confidential Information includes data or material
(regardless of form) which is: (a) a trade secret; (b) provided, disclosed or
delivered to Executive by the Company, any officer, director, employee, agent,
attorney, accountant, consultant, or other person or entity employed by the
Company in any capacity, any customer, borrower or business associate of the
Company or any public authority having jurisdiction over the Company of any
business activity conducted by the Company; or (c) produced, developed, obtained
or prepared by or on behalf of Executive or the Company (whether or not such
information was developed in the performance of this Agreement) with respect to
the Company or any assets oil and gas prospects, business activities, officers,
directors, employees, borrowers or customers of the foregoing. However,
Confidential Information will not include any information, data or material
which at the time of disclosure or use was generally available to the public
other than by a breach of this Agreement, was available to the party to whom
disclosed on a non-confidential basis by disclosure or access provided by the
Company or a third party, or was otherwise developed or obtained independently
by the person to whom disclosed without a breach of this Agreement. On request
by the Company, the Company will be entitled to a copy of any Confidential
Information in the possession of the Executive. The Executive also agrees that
the provisions of this paragraph 7 will survive the termination, expiration or
cancellation of this Agreement for a period of one (1) year. The Executive will
deliver to the Company all originals and copies of the documents or materials
containing Confidential Information. For purposes of paragraphs 7, 8, and 9 of
this Agreement, the Company expressly includes any of the Company Entities.

 

15



 

8.          Non-competition. During the Executive’s employment hereunder and for
the period ending six months after the Executive’s termination in accordance
with this Agreement, the Executive will not: (a) acquire, attempt to acquire or
aid another in the acquisition or attempted acquisition of an interest in oil
and gas assets, oil and gas production, oil and gas leases, minerals interests,
oil and gas wells or other such oil and gas exploration, development or
production activities within any spacing unit in which the Company owns an oil
an gas interest on the date of the resignation or termination of the Executive;
(b) solicit, induce, entice or attempt to entice any employee, contractor,
customer, vendor or subcontractor to terminate or breach any relationship with
the Company or the Company’s affiliates for the Executive’s own account or for
the benefit of another party; and (c) circumvent or attempt to circumvent the
foregoing agreements by any future arrangement or through the actions of a third
party. The foregoing will not prohibit the activities which are expressly
permitted by paragraph 3 of this Agreement.

 

9.          Proprietary Matters. The Executive expressly understands and agrees
that any and all improvements, inventions, discoveries, processes or know-how
that are generated or conceived by the Executive during the term of this
Agreement, whether generated or conceived during the Executive’s regular working
hours or otherwise, will be the sole and exclusive property of the Company.
Whenever requested by the Company (either during the term of this Agreement or
thereafter), the Executive will assign or execute any and all applications,
assignments and or other instruments and do all things which the Company deems
necessary or appropriate in order to permit the Company to: (a) assign and
convey or otherwise make available to the Company the sole and exclusive right,
title, and interest in and to said improvements, inventions, discoveries,
processes, know-how, applications, patents, copyrights, trade names or
trademarks; or (b) apply for, obtain, maintain, enforce and defend patents,
copyrights, trade names, or trademarks of the United States or of foreign
countries for said improvements, inventions, discoveries, processes or know-how.
However, the improvements, inventions, discoveries, processes or know-how
generated or conceived by the Executive and referred to above (except as they
may be included in the patents, copyrights or registered trade names or
trademarks of the Company, or corporations, partnerships or other entities which
may be affiliated with the Company) will not be exclusive property of the
Company at any time after having been disclosed or revealed or have otherwise
become available to the public or to a third party on a non-confidential basis
other than by a breach of this Agreement, or after they have been independently
developed or discussed without a breach of this Agreement by a third party who
has no obligation to the Company or the Company Entities.

 

10.        Arbitration. The parties will attempt to promptly resolve any dispute
or controversy arising out of or relating to this Agreement or termination of
the Executive by the Company. Any negotiations pursuant to this paragraph 10 are
confidential and will be treated as compromise and settlement negotiations for
all purposes. If the parties are unable to reach a settlement amicably, the
dispute will be submitted to binding arbitration before a single arbitrator in
accordance with the Employment Dispute

 

16



Resolution Rules of the American Arbitration Association. The arbitrator will be
instructed and empowered to take reasonable steps to expedite the arbitration
and the arbitrator’s judgment will be final and binding upon the parties subject
solely to challenge on the grounds of fraud or gross misconduct. Except for
damages arising out of a breach of paragraphs 6, 7, 8 or 9 of this Agreement,
the arbitrator is not empowered to award total damages (including compensatory
damages) that exceed 300% of compensatory damages and each party hereby
irrevocably waives any damages in excess of that amount. The arbitration will be
held in Oklahoma County, Oklahoma. Judgment upon any verdict in arbitration may
be entered in any court of competent jurisdiction and the parties hereby consent
to the jurisdiction of, and proper venue in, the federal and state courts
located in Oklahoma County, Oklahoma. The Company will pay the costs and
expenses of the arbitration including, without implied limitation, the fees for
the arbitrators. Unless otherwise expressly set forth in this Agreement, the
procedures specified in this paragraph 10 will be the sole and exclusive
procedures for the resolution of disputes and controversies between the parties
arising out of or relating to this Agreement. Notwithstanding the foregoing, a
party may seek a preliminary injunction or other provisional judicial relief if
in such party’s judgment such action is necessary to avoid irreparable damage or
to preserve the status quo.

 

11.

Miscellaneous. The parties further agree as follows:

 

 

11.1

Time.

Time is of the essence of each provision of this Agreement.

 

 

11.2

Notices. Any notice, payment, demand or communication required or permitted to
be given by any provision of this Agreement will be in writing and will be
deemed to have been given when delivered personally or by telefacsimile to the
party designated to receive such notice, or on the date following the day sent
by overnight courier, or on the third (3rd) business day after the same is sent
by certified mail, postage and charges prepaid, directed to the following
address or to such other or additional addresses as any party might designate by
written notice to the other party:

 

 

To the Company:

Chesapeake Energy Corporation

Post Office Box 18496

 

Oklahoma City, OK

73154-0496

Attn: Marcus C. Rowland

 

 

To the Executive:

Mr. Aubrey K. McClendon

6902 Avondale Drive

Oklahoma City, Oklahoma 73116

 

 

11.3

Assignment. Neither this Agreement nor any of the parties’ rights or obligations
hereunder can be transferred or assigned without the prior written consent of
the other parties to this Agreement.

 

17



 

11.4

Construction. If any provision of this Agreement or the application thereof to
any person or circumstances is determined, to any extent, to be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which the same is
held invalid or unenforceable, will not be affected thereby, and each term and
provision of this Agreement will be valid and enforceable to the fullest extent
permitted by law. This Agreement is intended to be interpreted, construed and
enforced in accordance with the laws of the State of Oklahoma.

 

 

11.5

Entire Agreement. Except as provided in paragraph 2.3 of this Agreement, this
Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter herein contained, and no modification hereof will
be effective unless made by a supplemental written agreement executed by all of
the parties hereto.

 

 

11.6

Binding Effect. This Agreement will be binding on the parties and their
respective successors, legal representatives and permitted assigns. In the event
of a merger, consolidation, combination, dissolution or liquidation of the
Company, the performance of this Agreement will be assumed by any entity which
succeeds to or is transferred the business of the Company as a result thereof.

 

 

11.7

Attorneys’ Fees. If any party institutes an action, proceeding or arbitration
against any other party relating to the provisions of this Agreement or any
default hereunder, the Company will be responsible for paying the Company’s
legal fees and expenses and the Company will be required to reimburse the
Executive for reasonable expenses and legal fees incurred by the Executive in
connection with the resolution of such action or proceeding, including any costs
of appeal.

 

 

11.8

Supercession. This Agreement is the final, complete and exclusive expression of
the agreement between the Company and the Executive and supersedes and replaces
in all respects any prior employment agreements (including the Prior Agreement).
On execution of this Agreement by the Company and the Executive, the
relationship between the Company and the Executive after the effective date of
this Agreement will be governed by the terms of this Agreement and not by any
other agreements, oral or otherwise.

 

 

11.9

Section 409A Compliance. This Agreement is intended to comply with Section 409A
of the Code and will be construed in accordance with such intent. To the extent
that any benefit to be paid or granted under this Agreement is subject to
Section 409A of the Code, such benefit will be paid or granted in a manner that
will comply with Section 409A of the

 

18



Code (including any Section 409A guidance reasonably acceptable to both
parties). Any provision of this Agreement that would cause a benefit to fail to
satisfy Section 409A of the Code will have no force or effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code).

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective the
date first above written.

 

 

 

 

 

CHESAPEAKE ENERGY CORPORATION, an
Oklahoma corporation

 

 

 


/s/ MARCUS C. ROWLAND

 

 

 

Marcus C. Rowland
Executive Vice President and
Chief Financial Officer

 

(the “Company”)

 

 

 

 

 

CHESAPEAKE ENERGY CORPORATION, an
Oklahoma corporation

 

 

 


/s/ AUBREY K. McCLENDON

 

 

 

Aubrey K. McClendon
individually

 

(the “Executive”)

 

19

 

 